DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
FIG. 2A (conventional trench configuration) should be designated as -- Prior Art -- because only that which is old is illustrated. See MPEP § 608.02(g). Cf. intrinsic evidence at paragraphs [0017] and [0027] of US 20200303517, pre-grant publication of the instant application.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 1, “intersecting sidewall” and claims 3-5: “padded”.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected 
Specification
The amendment filed 5 APR 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: underlined portions of 5 APR 2021 Specification.
The 5 APR 2021 amendment to the abstract obviates the objection noted in the previous Office action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP § 608.01(o). Correction of the following is required: claim 1, “intersecting sidewall” and claims 3-5: “padded”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 6, 9, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the 
 See previous Office action for a quotation of 35 U.S.C. 112(b).
Claims 1, 3-5, 9, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, inter alia, “the intersecting sidewall in the nonlinear portion”. Cf. lines 18-19. The recited portion renders claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. For example, is the recited portion independent or related to “notch trench sidewalls” of lines 6-7 or “the notch trench sidewall” of lines 12-13? Additionally, what is the antecedent basis for “the nonlinear portion”? Cf. MPEP 2173.05(e).
Claim 1 further describes, inter alia, “the notch trench sidewall”. See lines 12-13. The described portion renders claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. The description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing earlier in claim 1 is not definite. For example, “notch trench sidewalls” in lines 6-7 and 9-10 of claim 1.
etc. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claims 3-5 describe, inter alia, “covering sidewalls”. The described portion renders claims 3-5 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 3-5. The description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing in claim 1 is not definite. For example, “notch trench sidewalls” in lines 6-7, 9-10, and 12-13 of claim 1. Claims 1 and 3-5 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim 9 recites, inter alia, “at least one of the trenches”. The recited portion renders claim 9 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 9. The recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recitation and elements described in claim 1 is not definite. For example, cf. “trench” in lines 3, 5, and 15 of claim 1.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hebert (US 20110147836; below, “Hebert” – previously cited). MPEP § 2143(A)-(G).
RE 1, insofar as supported and definite, Hebert, in Figs. 12 to 13N (e.g., 13I) and related text, e.g., ABSTRACT, paragraphs [0001] to [0049], Figs. 1A to 11, discloses a semiconductor power device (e.g., 100) disposed in a semiconductor substrate (126) comprising:
a trench (145) formed at a top portion of the semiconductor substrate (126) extending laterally across the semiconductor substrate (126) along a longitudinal direction (Underlined portion construed by Office as direction from one trench endpoint sidewall 110 to the other trench endpoint sidewall 110 of the same trench. Cf. FIGS. 5A and 5B of the claimed invention.) wherein the trench (145) further comprises a lateral notch wherein the lateral notch having two face-to-face inwardly bending notch trench sidewalls benging along an inward bending angle relative to the longitudinal direction to expose an entire vertical length of the face-to-face inwardly bending notch trench sidewalls facing the longitudinal direction to receive directly dopant ions projected by a tilted implant along the longitudinal direction to form a full-length sidewall dopant region along the entire vertical length of the notch trench sidewall (e.g., paragraphs [0035], [0036], [0044], et seq., 144, 144-TB, and 235-S in Fig. 13I. Regarding the underlined portion, Hebert’s “offset tabs” are functionally capable to receive directly dopant ions projected by a tilted implant along the longitudinal direction to form a full-length sidewall In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).); and
a trench bottom dopant region (e.g., 235-B – paragraphs [0017], [0019]-[0022], et seq.) disposed below the trench bottom surface and an upper partial sidewall dopant region disposed on an upper portion of the trench sidewalls along the longitudinal direction wherein the full-length sidewall dopant region disposed along at least one of the face-to-face inwardly bending notch trench sidewalls extends [sic “extend”] vertically downward along the intersecting sidewall in the nonlinear portion of the trench (145) to reach the trench bottom dopant region to pick-up the trench bottom dopant region to the top surface of the semiconductor substrate (126). Giving the term “intersecting sidewall” its broadest reasonable interpretation consistent with the specification, Hebert satisfies this element. MPEP §§ 2111 and 2131.
Thus, Hebert anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Hebert’s semiconductor power device cannot constitute each and every claimed element, it would have been obvious … to modify the structure of Hebert Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. Hebert’s Figs. 1A to 11 and related text, e.g., ABSTRACT, paragraphs [0001] to [0049]. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person … would recognize that it would improve similar devices …, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 wherein:
the face-to-face inwardly bending notch trench sidewalls extends [sic “extend”] along a perpendicular direction relative to the longitudinal direction (e.g., Figs. 12 to 13N and related text).
RE 3, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 wherein:
the trench (145) is padded with an insulation layer (140) covering sidewalls and the trench bottom surface. Giving the term “padded” its broadest reasonable interpretation (BRI) consistent with the specification, Hebert’s 140 satisfies this element. MPEP §§ 2111 and 2131.
RE 4, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 wherein:
the trench (145) is padded with an insulation layer (140) covering sidewalls and the trench bottom surface wherein the insulation layer (140) covers the sidewalls and the trench bottom surface having approximately a same thickness. Giving “padded” its BRI, Hebert’s 140 satisfies this element. MPEP §§ 2111 and 2131.
RE 6, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 wherein:
the trench (145) is configured to have the face-to-face inwardly bending notch trench sidewalls distributed at designated locations on the entire area of the semiconductor substrate (126). Giving “padded” its BRI, Hebert’s 140 satisfies this element. MPEP §§ 2111 and 2131.
RE 7, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 further comprising:
a high voltage (HV) MOSFET device (Abstract, paragraphs  [0017], [0021], [0022], [0030], et seq.).
RE 9, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 wherein:
at least one of the trenches ([sic] 145) having at least two face-to-face inwardly bending notch trench sidewalls.
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert as evidenced in Takaya et al. (US 20100224932; below, “Takaya” – previously cited). MPEP § 2143(A)-(G).
RE 5, insofar as supported and definite, Hebert discloses the semiconductor power device (e.g., 100) of claim 1 wherein: the trench (145) is padded with an insulation layer (140) covering sidewalls and the trench bottom surface. Hebert discloses the claimed invention except for wherein the insulation layer (140) covering the sidewalls having a smaller layer thickness than the insulation layer (140) covering the trench bottom surface. It would have been obvious … to modify the device of Hebert wherein the insulation layer covering the sidewalls has a smaller layer thickness than the insulation layer covering the trench bottom surface, as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. Takaya’s insulating layer 23 (paragraph [0058]) in Figs. 2, 3, 6, 10, and related text. The combined teachings of Hebert and Takaya render obvious the invention described in claim 5.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert as evidenced in Chang et al. (US 20120187472; below, “Chang” – previously cited). MPEP § 2143(A)-(G).
RE 8, insofar as supported and definite, Hebert discloses the claimed invention except for the semiconductor power device (100) of claim 1 further comprising: a high voltage (HV) IGBT device. It would have been obvious … to modify the device of Hebert to comprise a high voltage (HV) IGBT device, as such modification would involve a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. Chang’s [0048], claims 3 and 16. The combined teachings of Hebert and Chang render obvious the invention described in claim 8.
Claims 1-9 are rejected.
Remarks
The 5 APR 2021 amendments to claims 1, 2, 6, and 9 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 5 APR 2021 rebuttal arguments (REM pages 6-8) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815